DETAILED ACTION
This communication is responsive to Applicant’s response filed April 27, 2022. 
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Petzl (US 6,810,818).
	Petzl discloses a system operable as a line bypass system, comprising a support structure having a first support portion, a second support portion and an attachment structure (see the Examiner’s Annotated Part of Fig. 5 of Petzl, wherein the attachment structure is operable to attach to a suspension device such that the support structure is supported below the suspension device, and the first and second support portions with first and second guide devices 12, 14 sandwiched therebetween (in the assembled condition) are considered to define first and second openings that are operable to receives first and second guide wires, respective, therein. The structure of Petzl is considered to include a combination of features operable as recited in instant claim 1. 	
    PNG
    media_image1.png
    425
    760
    media_image1.png
    Greyscale


	Regarding instant claims 2-5, the structure shown in the Examiner’s Annotated Part of Fig. 5 of Petzl provided above shows the attachment structure, the first support portion having first and second ends, and the second support portion having third and fourth ends, which are all operable as claimed, and wherein the ends of the first and second support portions are configured with first and second openings that are operable to receive first and second guide wires as claimed. 
	Regarding instant claim 6, the structure of Petzl, as described above, is considered to include the combination of features as claimed, wherein the parts of the first and second guide wires along the second side of the first and second support portions are non-parallel to the longitudinal axis of the first and second support portions.
	Regarding instant claims 7-9, in the structure of Petzl, consider first connecting structure 18 that is arranged and operable as claimed, wherein first connecting structure 18 is non-parallel to the first support portion.
	Regarding instant claim 10, see Examiner’s Annotated Part of Fig. 5 of Petzl above, wherein the attachment structure includes an opening that is operable to attach to a suspension device.
	Regarding instant claim 11, consider first guide device 12 and first connecting structure 18 arranged in the first opening of the support structure.
	Regarding instant claims 12-14, the structure shown in Examiner’s Annotated Part of Fig. 5 of Petzl above, and the structure of Petzl, as described above, are considered to include the combination of features arranged and operable as claimed, wherein first guide device 12 of Petzl include first and second channels on opposite sides of the guide device and operable to receive first and second wire portions of the guide wire.
Regarding instant claims 15-17, the structure shown in Examiner’s Annotated Part of Fig. 5 of Petzl above, and the structure of Petzl, as described above, are considered to include the combination of features arranged and operable as claimed, wherein second guide device 14 of Petzl includes third and fourth channels on opposite sides of the guide device and operable to receive third and fourth wire portions of the guide wire.
Regarding instant claim 18, the first axis of first guide device 12 of the structure of Petzl is perpendicular to the line as claimed.
Regarding instant claim 19, consider first connecting structure 18 of Petzl, which is operable as claimed.
Regarding instant claim 20, consider the attachment structure shown in the above Examiner’s Annotated Part of Fig. 5 of Petzl.
Applicant’s arguments have been considered, but are deemed moot in view of the new ground of rejection set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617